Citation Nr: 0432267	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  04-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed foot 
disorder.  

2.  Entitlement to service connection for a claimed prostate 
disorder.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 RO decision.  

In November 2004, the Board granted the veteran's motion to 
advance this case on the docket due to advanced age. 38 
C.F.R. § 20.900(c)(2003).

In a July 2004 statement in support of claim, the veteran 
filed an initial claim for "hearing."  The Board notes that 
the RO has not adjudicated what appears to be a hearing loss 
claim.  Thus, the issue of hearing loss is referred back to 
the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested a foot 
disorder in service or for many years thereafter.  

2.  The veteran currently is not shown to have a foot 
disorder due to any event or incident of service.  

3.  The veteran currently is not shown to have a prostate 
disorder that can be attributed to any event or incident of 
service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a foot disability due to 
due to an injury or disease that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303 (2004).  

2.  The veteran is not shown to have a prostate disability 
due to an injury or disease that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's initial claim, the Board notes 
that the RO issued letters dated in May 2003 and July 2003 
that informed the veteran of the medical and other evidence 
needed to substantiate his claims and of what medical or 
other evidence he was responsible for obtaining.  VA also 
identified which evidence it was responsible for obtaining.  

Also, in the January 2004 Statement of the Case, the veteran 
was provided the regulations pertaining to VA's duty to 
assist in the development of claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

A VA Request for Information response, printed in May 2003, 
indicates that the veteran's record is fire related and that 
there are no SMR/SGOS.  The Board finds given the evidence in 
the file that a further effort to obtain records from service 
would be unavailing and provide no useful result.  In 
addition, in light of the current record, a VA medical 
examination is not required given the nature of the claims 
presented in this case.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claims based on the evidence of record.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

Service connection may be presumed where certain chronic 
diseases manifest themselves to a compensable degree within 
one year after separation from service.  38 C.F.R. §§ 3.307, 
3.309 (2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

In this case, the Board finds the evidence to be against the 
claims of service connection for foot and prostate 
conditions.  

In his November 2003 claim, the veteran noted foot problems 
that involved peeling, swelling, tingling and numbness.  He 
contended that his foot condition had its onset in January 
1944.  Further, he claimed having had a prostate problem in 
1946.  

While this case apparently involves fire-damaged records, 
some service medical and personnel records are on file.  The 
Board notes that the veteran's April 1946 separation 
examination is negative for any defect.  The record of 
physical examination reflects "normal" feet and skin.  
There were no findings of any musculoskeletal or neurological 
defects.  Further, the genitourinary system was noted to be 
normal with a negative urinalysis.  

In a July 2003 statement, a service comrade recalled his 
observations of peeling skin and a bad odor of the veteran's 
feet.  They were both stationed at Fort Benning, Georgia in 
1944.  He also recalled that the veteran received medical 
treatment in the form of scraping of the dead skin and the 
use of a type of lotion.  

In a June 2003 statement, another comrade reported that the 
veteran had been hospitalized for treatment of prostate, 
kidney and back problems in September 1945.  

The Board has considered the veteran's private medical 
evidence of treatment for multiple conditions from February 
2001 to July 2003.  Essentially, the veteran complained of 
some foot burning that had its onset during World War II.  He 
also claimed he had prostatitis during service.  The 
examiner's assessments during this period of treatment 
included those of hypertension, hyperlipidemia, obesity, 
degenerative joint disease, renal insufficiency, gout and 
erectile dysfunction.  No opinion as to causation of any of 
the veteran's medical conditions was offered.  Significantly, 
no skin disorder or prostate condition was noted.  

The Board also has reviewed the veteran's VA records of 
treatment for multiple medical conditions dated in 2002 and 
2003.  The veteran was evaluated for degenerative joint 
disease of the bilateral knees and was issued a cane for 
complaints of gait difficulties.  The veteran reported 
complaints of his feet "feeling thick" but denied any open 
areas of the feet.  

The veteran also complained of thickened toenails but 
reported no pain related to his feet.  On examination, the 
veteran's feet were reported as pink and pale in color with 
no open lesions.  Sensation testing was intact with some 
decreased sensation in spots.  Skin changes of statis 
dermatitis at the ankle area with eczematoid rash was 
observed.  

VA treatment records also reflect the veteran's use of 
prescribed medication, presumably for erectile dysfunction.  
However, there is no diagnosis of erectile dysfunction.  On 
examination, the veteran denied dysuria, frequency or urgency 
of urination, hematuria and urinary incontinence.  

Although foot manifestations in service have been described, 
the Board finds no competent basis for relating any currently 
demonstrated disability involving either foot to the symptoms 
reported to have been present during the veteran's period of 
active duty in World War II.  Significantly, in this case, 
the absence of findings during the separation examination in 
April 1946 serves to refute the otherwise unsupported lay 
assertion of ongoing foot problems since service.  

The veteran also has submitted no competent evidence to 
support his assertions of having a current disability 
actually involving the prostate.  

The Board has considered the veteran's arguments, 
particularly in regard to the onset of his current 
disabilities.  However, the veteran is a layman and not 
competent to offer an opinion as to questions involving 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In view of the foregoing, the Board finds, on review of the 
entire record, no competent evidence that the veteran has 
current foot or prostate disability had its clinical onset in 
service.  38 C.F.R. §§ 3.303.  

As the preponderance of the evidence is against the claim of 
service connection for a foot and prostate disability, the 
benefit-of-the- doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for a foot disorder is denied.  

Service connection for a prostate disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



